DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 02/22/2021 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species IB, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/22/2021.
Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5 recites “each of the first and second insulative materials” (line 2) which should be replaced with
“each of the first insulative material and the second insulative material”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0261401 to Bhattacharyya in view of Mazed (US Patent No. 10,803,941) and Kwon (US 2016/0005882).
With respect to Claim 1, Bhattacharyya discloses a nonvolatile memory device (Bhattacharyya, Fig. 1A, ¶0001, ¶0010-¶0012, ¶0061-¶0078) comprising:

       a first tunneling layer (112, e.g., including a first layer of SiO2) (Bhattacharyya, Fig. 1A, ¶0072, ¶0073, ¶0075) disposed on the channel layer (108), the first 5tunneling layer including a first insulative material (e.g., SiO2);
       a second tunneling layer (112, e.g., including a second layer of SiN or Al2O3) (Bhattacharyya, Fig. 1A, ¶0072, ¶0073, ¶0075) disposed on the first tunneling layer;
       a third tunneling layer (112, e.g., including a third layer of HfO2) (Bhattacharyya, Fig. 1A, ¶0072, ¶0073, ¶0075) disposed on the second tunneling layer, the third tunneling layer including a second insulative material (e.g., HfO2);  10
      a charge trap layer (114) (Bhattacharyya, Fig. 1A, ¶0072, ¶0073, ¶0075) disposed on the third tunneling layer;
       a charge barrier layer (116) (Bhattacharyya, Fig. 1A, ¶0072, ¶0073, ¶0075) disposed on the charge trap layer (114); and
       a gate electrode layer (118) (Bhattacharyya, Fig. 1A, ¶0072, ¶0073, ¶0075) disposed on the charge barrier layer (118).
Further, Bhattacharyya does not specifically disclose that the second tunneling layer including a resistance switching material, wherein the resistance switching material is a material whose electric resistance varies reversibly between a high resistance state 15and a low resistance state depending on a magnitude of an applied electric field.
However, Mazed teaches a nonvolatile memory device (Mazed, Fig. 7, Col. 1, lines 23-34; Col. 3, lines 43-67; Col. 4, lines 1-24) based on a phase change material such as a phase transition material (440) formed over the silicon diode layer (280) on the silicon substrate, wherein the phase transition material (Mazed, Fig. 7, Col. 4, lines 7-24) includes antimony-tellurium-based material or a phase transition oxide material, such as vanadium oxide; wherein the nonvolatile memory devices including phase change materials have greater speed, higher density, and higher efficiency.
Further, Kwon teaches a nonvolatile memory device (Kwon, Figs. 3A, 3J, 3P, ¶0003, ¶0009-¶0014, ¶0023-¶0029, ¶0106-¶0112, ¶0136-¶0138, ¶0162-¶0166) comprising a transistor having a gate 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the nonvolatile memory device of Bhattacharyya by forming a phase transition oxide material on a silicon oxide material as taught by Mazed as a second tunneling layer, wherein the transition oxide material has a composition to be used as a resistance variable materials as taught by Kwon to have the second tunneling layer including a resistance switching material, wherein the resistance switching material is a material whose electric resistance varies reversibly between a high resistance state 15and a low resistance state depending on a magnitude of an applied electric field in order to provide the nonvolatile memory device having a transistor to obtain greater speed, higher integration density, and higher efficiency (Mazed, Col. 1, lines 23-26; Col. 3, lines 43-47; Kwon, ¶0003, ¶0009-¶0014, ¶0023,  ¶0162-¶0166).
Regarding Claim 2, Bhattacharyya in view of Mazed and Kwon discloses the nonvolatile memory device of claim 1. Further, Bhattacharyya does not specifically disclose the nonvolatile memory device, wherein, when a voltage equal to or greater than a 20predetermined threshold voltage is applied to the second tunneling layer, the second tunneling layer has an output current that is nonlinearly increased in response to the voltage. However, Kwon teaches a nonvolatile memory device (Kwon, Figs. 3A, 3J, 3P, ¶0003, ¶0009-¶0014, ¶0023-¶0029, ¶0106-¶0112, ¶0136-¶0138, ¶0162-¶0166) comprising a transistor having a gate insulating layer (235) including a resistance variable material capable of changing the resistance state from high resistance state to low resistance state depending on applied voltage (Kwon, Figs. 3A, 3J, 3P, ¶0013-¶0015, ¶0162-¶0166); specifically, to enable a program operation of the memory cell (Kwon, Figs. 3A, 3J, 3P, ¶0196-¶0204, ¶0210-¶0222), a sufficient voltage is applied to the gate electrode to form a resistive path (e.g., 236/237) in the gate insulating layer (235) including a resistance 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the nonvolatile memory device of Bhattacharyya/Mazed/Kwon by applying appropriate voltage to perform specific operation to form a resistive path through the insulating layer including the second tunneling layer comprised of a resistance variable material capable of changing the resistance state from high resistance state to low resistance state depending on applied voltage as taught by Kwon to have the nonvolatile memory device wherein, when a voltage equal to or greater than a 20predetermined threshold voltage is applied to the second tunneling layer, the second tunneling layer has an output current that is nonlinearly increased in response to the voltage in order to provide the nonvolatile memory device having a transistor including a resistance variable material capable of storing data to obtain a higher integration density (Kwon, ¶0003, ¶0009-¶0014, ¶0023,  ¶0162-¶0166).
Regarding Claims 3 and 4, Bhattacharyya in view of Mazed and Kwon discloses the nonvolatile memory device of claim 1. Further, Bhattacharyya does not specifically disclose the nonvolatile memory device, wherein the resistance switching material comprises at least one selected from the group consisting of an indium-antimony- tellurium-based alloy, a germanium-antimony-tellurium-based alloy, an arsenic-antimony-tellurium-based alloy, and a tin-antimony- 5tellurium-based alloy (as claimed in claim 3); wherein the resistance switching material comprises at least one selected from the group consisting of niobium oxide, vanadium 10oxide, copper-doped silicon oxide, and silver-doped titanium oxide (as claimed in claim 4).
However, Mazed teaches a nonvolatile memory device (Mazed, Fig. 7, Col. 1, lines 23-34; Col. 3, lines 43-67; Col. 4, lines 1-24) based on a phase change material such as a phase transition material (440) formed over the silicon diode layer (280) on the silicon substrate, wherein the phase transition material (Mazed, Fig. 7, Col. 4, lines 7-24) includes antimony-tellurium-based material or a phase transition oxide material, such as vanadium oxide. Further, Kwon teaches the resistance variable materials (Kwon, ¶0162-¶0166) include transition metal oxides and chalcogenides including niobium oxide, copper-doped silicon oxide, and a compound including antimony (Sb) and tellurium (Te).

Regarding Claim 6, Bhattacharyya in view of Mazed and Kwon discloses the nonvolatile memory device of claim 1. Further, Bhattacharyya discloses that the charge barrier layer (116) (Bhattacharyya, Fig. 1A, ¶0072, ¶0073, ¶0075) comprises titanium oxide, but does not specifically disclose that in the nonvolatile memory device of Fig. 1A, the charge barrier layer comprises at least one selected from the group consisting of silicon oxide, silicon nitride, and 20silicon oxynitride. However, Bhattacharyya teaches that the charge blocking layers (Bhattacharyya, Fig. 1A, ¶0068) are not limited to the insulators from the oxides, but include nitride and oxynitrides and mixed oxynitrides.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the nonvolatile memory device of Bhattacharyya/Mazed/Kwon by utilizing appropriate material for the charge blocking layer as taught by Bhattacharyya to have the charge barrier layer that comprises at least one selected from the group consisting of silicon oxide, silicon nitride, and 20silicon oxynitride in order to provide the nonvolatile memory device capable of low voltage programming and erasure with high charge retention (Bhattacharyya, ¶0001, ¶0010, ¶0068).
Regarding Claim 7, Bhattacharyya in view of Mazed and Kwon discloses the nonvolatile memory device of claim 1. Further, Bhattacharyya discloses the nonvolatile memory device, wherein the channel 
Regarding Claim 8, Bhattacharyya in view of Mazed and Kwon discloses the nonvolatile memory device of claim 1. Further, Bhattacharyya discloses the nonvolatile memory device, further 5comprising: a source region (104) (Bhattacharyya, Fig. 1A, ¶0072,) and a drain region (106) disposed in substrate regions (102) at different ends of the channel layer (108).
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0321811 to Lee et al. (hereinafter Lee) in view of Kwon (US 2016/0005882).
With respect to Claim 1, Lee discloses a nonvolatile memory device (Lee, Figs. 1-9, ¶0002-¶0003, ¶0004-¶0021, ¶0051-¶0085) comprising:
       a substrate (100) (Lee, Figs. 4-9, ¶0060, ¶0067, ¶0070, ¶0083, ¶0115) having a channel layer (110);
       a first tunneling layer (122, e.g., including silicon oxide) (Lee, Figs. 4-9, ¶0068, ¶0070, ¶0084) disposed on the channel layer (110), the first 5tunneling layer (122) including a first insulative material (e.g., silicon oxide);
       a second tunneling layer (124, e.g., including a second layer of silicon nitride or a high-k material such as Al2O3, HfO2) (Lee, Figs. 4-9, ¶0068, ¶0070, ¶0084) disposed on the first tunneling layer (122);
       a third tunneling layer (126, e.g., including silicon oxide) (Lee, Figs. 4-9, ¶0068, ¶0070, ¶0084)  disposed on the second tunneling layer (124), the third tunneling layer (126) including a second insulative material (e.g., silicon oxide);  10
      a charge trap layer (130) (Lee, Figs. 4-9, ¶0068, ¶0070, ¶0085) disposed on the third tunneling layer (126);
       a charge barrier layer (140) (Lee, Figs. 4-9, ¶0068, ¶0071, ¶0073) disposed on the charge trap layer (130); and
       a gate electrode layer (150) (Lee, Figs. 4-9, ¶0069, ¶0071, ¶0073) disposed on the charge barrier layer (140).

However, Lee teaches that the second tunneling layer (124) (Lee, Figs. 4-9, ¶0020, ¶0084, ¶0085, ¶0123) includes a material capable of storing charges. Further, Kwon teaches a nonvolatile memory device (Kwon, Figs. 3A, 3J, 3P, ¶0003, ¶0009-¶0014, ¶0023-¶0029, ¶0106-¶0112, ¶0136-¶0138, ¶0162-¶0166) comprising a transistor having a gate insulating layer (235) that is formed by stacking various materials on the semiconductor substrate capable of storing charges and includes a resistance variable material capable of changing the resistance state from high resistance state to low resistance state depending on applied voltage (Kwon, Figs. 3A, 3J, 3P, ¶0013-¶0015, ¶0029, ¶0162-¶0166); the resistance variable materials include transition metal oxides and chalcogenides, and the transition metal oxides, such as niobium oxide, titanium oxide, or aluminum oxide having a nonstoichiometric composition are used as a resistance variable materials.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the nonvolatile memory device of Lee by forming a second tunneling layer comprising a specific material capable of storing charges as taught by Kwon to have the second tunneling layer including a resistance switching material, wherein the resistance switching material is a material whose electric resistance varies reversibly between a high resistance state 15and a low resistance state depending on a magnitude of an applied electric field in order to provide the nonvolatile memory device having a transistor including a resistance variable material capable of storing data to obtain a higher integration density (Kwon, ¶0003, ¶0009-¶0014, ¶0023,  ¶0162-¶0166).
Regarding Claim 2, Lee in view of Kwon discloses the nonvolatile memory device of claim 1. Further, Lee does not specifically disclose the nonvolatile memory device, wherein, when a voltage equal to or greater than a 20predetermined threshold voltage is applied to the second tunneling layer, the second tunneling layer has an output current that is nonlinearly increased in response to the voltage. However, Kwon teaches a nonvolatile memory device (Kwon, Figs. 3A, 3J, 3P, ¶0003, ¶0009-¶0014, ¶0023-¶0029, ¶0106-¶0112, ¶0136-¶0138, ¶0162-¶0166) comprising a transistor having a gate insulating layer (235) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the nonvolatile memory device of Lee/Kwon by applying appropriate voltage to perform specific operation to form a resistive path through the insulating layer including the second tunneling layer comprised of a resistance variable material capable of changing the resistance state from high resistance state to low resistance state depending on applied voltage as taught by Kwon to have the nonvolatile memory device wherein, when a voltage equal to or greater than a 20predetermined threshold voltage is applied to the second tunneling layer, the second tunneling layer has an output current that is nonlinearly increased in response to the voltage in order to provide the nonvolatile memory device having a transistor including a resistance variable material capable of storing data to obtain a higher integration density (Kwon, ¶0003, ¶0009-¶0014, ¶0023,  ¶0162-¶0166).
Regarding Claims 3 and 4, Lee in view of Kwon discloses the nonvolatile memory device of claim 1. Further, Lee does not specifically disclose the nonvolatile memory device, wherein the resistance switching material comprises at least one selected from the group consisting of an indium-antimony- tellurium-based alloy, a germanium-antimony-tellurium-based alloy, an arsenic-antimony-tellurium-based alloy, and a tin-antimony- 5tellurium-based alloy (as claimed in claim 3); wherein the resistance switching material comprises at least one selected from the group consisting of niobium oxide, vanadium 10oxide, copper-doped silicon oxide, and silver-doped titanium oxide (as claimed in claim 4).
However, Kwon teaches the resistance variable materials (Kwon, ¶0162-¶0166) include transition metal oxides and chalcogenides including niobium oxide, copper-doped silicon oxide, and a compound including antimony (Sb) and tellurium (Te).

Regarding Claim 5, Lee in view of Kwon discloses the nonvolatile memory device of claim 1. Further, Lee discloses the nonvolatile memory device wherein, each of the first and second insulative materials (e.g., the first and the third tunneling layers 122 and 126 comprise silicon oxide) (Lee, Figs. 4-9, ¶0021, ¶0068, ¶0084) comprises at least one (e.g., silicon oxide) selected from the group consisting of silicon 15oxide, silicon nitride, and silicon oxynitride.
Regarding Claim 7, Lee in view of Kwon discloses the nonvolatile memory device of claim 1. Further, Lee discloses the nonvolatile memory device, wherein the channel layer (110) (Lee, Figs. 1-9, ¶0068, ¶0070, ¶0083) comprises at least one selected from the group consisting of silicon.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0321811 to Lee in view of Kwon (US 2016/0005882) as applied to claim 1, and further in view of Bhattacharyya (US 2006/0261401).
Regarding Claim 6, Lee in view of Kwon discloses the nonvolatile memory device of claim 1. Further, Lee does not specifically disclose that the charge barrier layer comprises at least one selected from the group consisting of silicon oxide, silicon nitride, and 20silicon oxynitride. However, Bhattacharyya teaches that the charge blocking layers (Bhattacharyya, Fig. 1A, ¶0068, ¶0072-¶0075) are not limited to the insulators from the oxides, but include nitride and oxynitrides and mixed oxynitrides.
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0321811 to Lee in view of Kwon (US 2016/0005882) as applied to claim 1, and further in view of Lu et al. (US Patent No. 8,730,726, cited in IDS of 11/05/2019, hereinafter Lu).
Regarding Claim 8, Lee in view of Kwon discloses the nonvolatile memory device of claim 1. Further, Lee does not specifically disclose the nonvolatile memory device, further 5comprising: a source region and a drain region disposed in substrate regions at different ends of the channel layer. However, Lu teaches forming nonvolatile memory cell array (Lu, Fig. 1a, Col. 1, lines 58-67; Col. 2, lines 1-13; lines 47-54; Col. 6, lines 60-67; Col. 7, lines 1-16) capable of operating (programmed/erased/read) numerous times with improved data retention performance and increased operation speed, wherein the memory cell transistor is arranged such that a source region and a drain region disposed in substrate regions at different ends of the channel layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the nonvolatile memory device of Lee/Kwon by forming nonvolatile memory cell array comprising a plurality of memory cells which are configured as an array as taught by Lu to have the nonvolatile memory device, further 5comprising: a source region and a drain region disposed in substrate regions at different ends of the channel layer in order to provide the nonvolatile memory device capable of operating (programmed/erased/read) numerous times with improved data retention performance and increased operation speed (Lu, Col. 1, lines 58-67; Col. 2, lines 1-13; lines 47-54).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891